
	
		II
		112th CONGRESS
		2d Session
		S. 2499
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2012
			Mr. Brown of Ohio
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on a mixture of alkali
		  metal phenate, mineral oil, and p-Dodecylphenol.
	
	
		1.Mixture of alkali metal
			 phenate, mineral oil, and p-Dodecylphenol
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Mixture of alkali metal phenate, mineral oil, and
						p-Dodecylphenol (provided for in subheading 3811.21.00)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
